Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Zanghi on June 5, 2022.

The application has been amended as follows: 

Claim 3 (Currently Amended) An antenna according to claim 1, wherein said signal feed circuitry for each of said two sub antennas comprises: 
signal supply circuitry running in a substantially longitudinal direction parallel to an axis of said two sub antennas from a signal input, and 
at least one signal feed probe configured to capacitively couple said respective first or second signal from said signal supply circuitry to a corresponding one of said at least one radiating patch.




Allowable Subject Matter
Claims 1-12 and 14 are allowed.
Applicant’s arguments on page 6, paragraph 2 through page 7, paragraph 2 in the Appeal Brief filed April 21, 2022 are persuasive and the Final rejection of November 26, 2021 is hereby withdrawn. In particular, Lalezari does not disclose an input port to said signal feed circuitry of one sub antenna being at a different longitudinal end of said antenna to an input port to said signal feed circuitry of the other of said two sub antennas.  This feature is best illustrated in Applicant’s drawings at figure 11B which shows the input port of the inner sub antenna located at one end of the antenna and the input port of the outer sub antenna located at a different longitudinal end of the antenna. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12 and 14, Prior art fails to teach, nor render obvious, “wherein an input port to said signal feed circuitry of one sub antenna is at a different longitudinal end of said antenna to an input port to said signal feed circuitry of the other of said two sub antennas," in combination with all of the features recited in independent claim 1.   
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845